Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Nathaniel Quirk on 20 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A communications network controller module comprising: 
a media access controller; and 
a message handler implemented in an integrated circuit; 
wherein the message handler is configured, in response to receiving a frame comprising frame data from the media access controller, the frame data comprising header frame data and payload frame data, 
to identify a frame type for the frame, 
to identify a target queue in dependence upon the frame type, the target queue comprising a series of data areas in memory reserved for storing frames of the frame type, 
to obtain a current descriptor address of a current descriptor for the target queue, the current descriptor comprising a descriptor type field, 
to obtain a first address in the series of data areas and to store payload frame data at the first address, and 
to obtain a second address in a header data area in the series of data areas and to store the header frame data at the second address; 
wherein the message handler is configured, in dependence upon determining that a descriptor type held in the descriptor type field indicates the payload frame data [[part]] is to be stored contiguously in the series of data areas, 
to obtain the first address at which to store the payload frame data [[part]] by reading the first address from a current incremental address register for the target queue, 
to obtain the second address at which to store the header frame data by reading the second address from [[a]] the current incremental address register for the target queue, 
to process the header frame data using a header descriptor and to process the payload frame data using a payload descriptor wherein the payload descriptor is different to the header descriptor, and wherein the header frame data comprises all header data of the frame, and 
to store the payload frame data contiguously in the series of data areas and, in response to the header descriptor instructing the message handler to store the header frame data, to store the header frame data in [[a]] the header data area 

3. (Currently amended) A module according to claim 1, wherein the message handler is configured to store the first address in last incremental address register for the target queue.  

4. (Currently amended) A module according to claim 1, wherein the message handler is configured to write a new first address in the current incremental address register for the target queue to point immediately after an end of the payload frame data [[part]] so as to allow a next payload frame data [[part]] to be stored contiguously after the payload frame data [[part]].  

22. (Currently Amended) A method comprising: 
identifying a frame type for a frame comprising frame data, the frame data comprising header frame data and payload frame data; 
identifying a target queue in dependence upon the frame type, the target queue comprising a series of data areas in memory reserved for storing frames of the frame type; 
obtaining a current descriptor address of a current descriptor for the target queue, the current descriptor comprising a descriptor type field; 
obtaining a first address in the series of data areas and storing payload frame data at the first address; 
obtaining a second address in a header data area in the series of data areas and storing the header frame data at the second address; 
in dependence upon determining that a descriptor type held in the descriptor type field indicates the payload frame data [[part]] is to be stored contiguously in the series of data areas, obtaining the first address at which to store the payload frame data [[part]] by reading the first address from a current incremental address register for the target queue, 
obtaining the second address at which to store the header frame data by reading the second address from [[a]] the current incremental address register for the target queue; 
processing the header frame data using a header descriptor and processing the payload frame data using a payload descriptor wherein the payload descriptor is different to the header descriptor, wherein the header frame data comprises all header data of the frame; and 
storing the payload frame data contiguously in the series of data areas and, in response to the header descriptor instructing the message handler to store the header frame data, to store the header frame data in [[a]] the header data area 

24. (Currently amended) A module according to claim 1, wherein the processing of the header frame data using a header descriptor and the processing of the payload frame data using a payload descriptor further comprises:
the message handler fetching the header descriptor for the header frame data and allocating memory in the header data area for the header frame data based on the descriptor for the header frame data; and 
the message handler fetching the payload descriptor for the payload frame data which includes the amount of memory available for storage in the series of data areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/20/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466